Maverick Aggregates,




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2015

                                   No. 04-15-00532-CV

                        METSO MINERALS INDUSTRIES, INC.,
                                   Appellant

                                             v.

                           MAVERICK AGGREGATES, INC.,
                                    Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 12-09-27789-MCVAJA
                   Honorable David A. Berchelmann, Jr., Judge Presiding


                                      ORDER
       Before the Court is Appellant’s Motion for Temporary Orders seeking to stay the trial
court proceedings pending this interlocutory appeal pursuant to Texas Rule of Appellate
Procedure 29.3. Appellee has not responded to the motion.

       It is ORDERED Appellant’s Motion for Temporary Orders is in all things granted. All
proceedings in the trial court matter (Cause No. 12-09-27789-MCCAJA) are suspended until
such time as this Court makes a final determination on Appellant’s accelerated interlocutory
appeal from the trial court’s denial of its Application to Compel Arbitration.



                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court